Graphite Corporation 1031 Railroad St., Suite 102A Elko, Nevada September 10, 2014 VIA ELECTRONIC MAIL United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attn: Dean Brazier, Lilyanna Peyser and Mara Ransom Re: Graphite Corp., Current Report on Form 8-K Filed August 13, 2014 File No. 000-54336 Dear Mr. Brazier, Ms. Peyser and Ms. Ransom: For the reasons set forth below, I believe that your comment does not apply to the facts and circumstances of Graphite Corporation (“GC”) and therefore an amendment to its current report on Form 8-K filed on August 13, 2014 (the “8-K”) is not required. On August 11, 2014, I became the new chief executive officer of GC. The report on Form 10-Q for the quarter ended June 30, 2014 (“10-Q”) and the report on Form 10-K for the fiscal year ended December 31, 2014 (“10-K”) were prepared and filed by previous management without any input from me or the current staff and counsel of GC. Conclusion Securities Act Rule 405 and Exchange Act Rule 12b-2 define a shell company as a company, other than an asset-backed issuer, with no or nominal operations; and either: • no or nominal assets; • assets consisting of cash and cash equivalents; or • assets consisting of any amount of cash and cash equivalents and nominal other assets. 1 As such, the shell company test depends on both “no or nominal operations” and no or nominal assets (or a combination of cash, cash equivalents and nominal other assets). In my opinion, GC does not constitute a shell company because it has had real operations since 2010 (when, as described below, it announced the change of shell company status in a registration statement on Form S-1 containing Form 10 disclosure and a current report on Form 8-K) and real assets in the form of mineral property leases. Even if you take the view that GC’s real assets were, in fact, only nominal assets (insofar as they were impaired from an accounting perspective and, thus, written down to zero), GC still had real operations. Consequently, since the definition of shell company requires both “no or nominal operations” and “no or nominal assets”, GC does not fall into the definition of a shell company. I acknowledge that GC was until 2010 a shell company, but changed its status in 2010 by filing Form 10 disclosure in its registration statement on Form S-1 and a “super” 8-K disclosing the change in shell company status and incorporating by reference the Form 10 disclosure. Analysis Report on Form 10-Q for the quarter ended June 30, 2014 While I acknowledge that the 10-Q contains the statement “To-date the Company has no operations” under the heading “Going Concern” in the Management, Discussion and Analysis of Financial condition and Results of Operation section of the 10-Q, I believe that this is inaccurate and resulted from a poor choice of words. In fact, the disclosure later on in the 10-Q that starts with the heading “Plan of Operation” demonstrates clearly that GQ had operations and mineral property assets during the quarter and in periods previous thereto. Among other things, such operations included mineral exploration work, including claim staking, sample taking and assay work. Note 5 to the financial statements in the 10-Q discloses assets consisting of the Carr and Cahaba Forest Management Leases and the Crystal Project Minerals lease. I believe that the foregoing is sufficient to show that GC was conducting operations in respect of its mining properties and that such mining properties constituted real (as opposed to nominal) assets of the company. See below for my explanation on why GC’s assets were not nominal. Report on Form 10-K for the fiscal year ended December 31, 2013 (“10-Q”) The language used in the 10-K is slightly better than the 10-Q language insofar as the 10-K states that the company had “minimal” operations. However, from the other disclosure in the 10-K, it is clear that GC conducted substantial operations in fiscal 2013 and, in this connection, among other things, incurred $115,112 in mineral claims and exploration expenses. See Item 7 of the Management’s Discussion and Analysis of Financial Condition and Results of Operations on page 16. See also “Plan of Operation” on page 10, which discloses the Crystal Project Minerals lease and the activities and operations carried out (and planned to be carried out) in respect thereof. 2 GC was formerly a shell company, but on September 21, 2010 filed a registration statement on Form S-1 containing Form 10 disclosure that was subsequently incorporated by reference in a current report on Form 8-K announcing its change in shell status under Item 5.06 I acknowledge that GC was formerly a shell company. However, as mentioned in GC’s Report on Form 10-QA for the quarter ended September 30, 2010 (a copy of which is attached), GC filed a registration statement on Form S-1 that contained Form 10 disclosure. GC subsequently incorporated such Form 10 disclosure by reference in its current report on form 8-K (dated September 21, 2010) announcing its change in shell status under Item 5.06. I have excerpted the relevant disclosure from GC’s quarterly report on Form 10-QA below: “Quarterly Developments On July 27, 2010 we staked four mining claims, the MDZ Lode Claims, on mineral properties in the Oatman mining district in Mohave County, Arizona (collectively referred to hereinafter as the "Claims"). Since that date, our operations have been primarily limited to organizing and restructuring our Company to include a new business plan based on the exploration of our newly acquired mineral claims. We are now an exploration stage corporation engaged in the search of mineral deposits or reserves, which are not in either the development or production stage. On August 19, 2010, we filed an Amended and Restated Articles of Incorporation with the Nevada Secretary of State changing our name to First Resources Corp. and increasing the aggregate number of authorized shares from 50,000,000 consisting of 50,000,000 shares of common stock and 0 shares of preferred stock to 310,000,000 consisting of 300,000,000 shares of common stock and 10,000,000 shares of preferred stock. The company received approval to file the Amended Articles from holders of 91.2% of the issued and outstanding common stock of the Company. On September 10, 2010, the Company entered into a Consulting Agreement with Steven Radvak (Mr. Radvak”) whereby Mr. Radvak would serve as the Company’s Vice President of Exploration for one year in exchange for Mr. Radvak receiving a one-time fully-paid issuance of 100,000 restricted shares of the Company’s common stock. As a result of the Company’s change in business direction and acquisition of mining claims, the Company no longer believes it is a “shell” as that term is defined in Rule 405 of the Securities Act and Rule 12b-2 of the Exchange Act. Accordingly on September 21, 2010 the Company filed a Registration Statement on Form S-1 setting forth its new business direction, which provided Form 10 type disclosures and was incorporated by reference into the Company’s Current Report on Form 8-K, announcing its change in shell status under Item 5.06.” 3 As I understand the company’s history and current status, until September 2010, GC was a shell company as defined in Rule 405 of the Securities Act, as amended, and Rule 12b-2 of the Exchange Act, as amended. At such time, GC changed its business direction and acquired mineral assets, which it has been developing or trying to develop since such time. Since such time, however, GC has never ceased operations (i.e., actively trying to develop its mineral properties). It is true that in its 10-Q GC reported cash assets of $263. However, it also reported impairment of its mineral properties in the amount of $375,831 (since inception). This means that GC’s nominal cash assets is attributable to the impairment (which is an accounting write-down of the assets) and not to the fact that GC had no assets other than $263 in cash. In fact, as disclosed, GC had a considerable number of mineral property assets. Advanced Graphene Ltd. Advanced Graphene Ltd. (“AGL”) is a privately-held Israeli company that has licensed a graphene production technology from Ben Gurion University. As disclosed in the 10-Q, GC acquired a 100% ownership stake in AGL. The plan going forward is for GC to commercialize this production technology and invest in and develop other graphene and new materials-related technologies. Eventually, GC intends to change its name to Advanced Graphene Corporation. We will make the appropriate filings at the relevant time. In light of the foregoing, I do not believe that GC was a shell company prior to the reported transaction. Instead, I believe that GC changed its shell company status in September 2010 and ever since then has had continuous operations and mineral property assets. I remain at your disposal for further discussion of this matter at your convenience. I can be reached on mfradom@gmail.com or on + Yours truly, Mark Radom Chief Executive Officer 4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 2 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 333-148719 FIRST RESOURCES CORP. (Name of small business issuer in its charter) Nevada 26-0641585 (State of incorporation) (I.R.S. Employer Identification No.) 3065 Beyer Blvd. B103-1 San Diego, CA 92154 (Address of principal executive offices) (858) 461-3544 (Registrant’s telephone number) with a copy to: Carrillo, Huettel & Zouvas, LLP 3033 Fifth Ave. Suite 400 San Diego, CA 92103 Telephone (619) 546-6100 Facsimile (619) 546-6060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes o No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o
